Citation Nr: 0818527	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a claimed acquired 
loss of visual acuity.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1977 to July 1981 
and from May 1983 to May 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The evidence on file reveals that a claim for service 
connection for residuals of radiation exposure was withdrawn 
by the veteran in a statement received by VA in July 2005.  
See 38 C.F.R. § 20.204 (2007).  

The now reopened claim of service connection for a low back 
disorder and the claim of service connection for PTSD are 
being remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, DC. for 
additional development.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
low back condition was denied by a rating decision in August 
2003; the veteran did not initiate a timely appeal.  

2.  The additional evidence received since August 2003 
includes material that is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the claim of service 
connection for a back disability.  

3.  The veteran currently is not show to have an acquired 
loss of visual acuity due to any event or incident of his 
active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  

2.  The veteran does not have an acquired loss of visual 
acuity due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concludes that the notice requirements of VCAA have 
been satisfied with respect to the issues decided 
hereinbelow.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In June 2004 and January 2006, the AOJ sent the veteran a 
letter in which he was informed of the requirements needed to 
establish service connection and, in the June 2004 letter, of 
the requirements needed to reopen a claim based on new and 
material evidence.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Private medical evidence was added to the claims files after 
the above-noted letters.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims files.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the AOJ, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in her possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if any of his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the issue of service connection for loss of visual 
acuity, none is needed.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to this issue.  

VA's duty to assist the veteran in the development of each 
claim that involves new and material evidence is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues decided herein.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New And Material Evidence Claims

Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  



Background

The issue of service connection for low back disability was 
denied by the RO in an untimely appealed rating decision in 
August 2003 because there was no evidence of any chronic low 
back condition due to service.  

The claim of service connection for a low back condition was 
denied by the RO in September and November 2004 because there 
was no new and material evidence linking disability of the 
lumbar spine to service.  The veteran timely appealed.


Previously Considered Evidence

The evidence on file at the time of the August 2003 rating 
decision consisted of the veteran's service treatment 
records.  


Evidence Received Since August 2003

The relevant evidence received since August 2003 consists 
of VA treatment records dated from August 2003 to May 
2005, as well as a December 2005 Oswego County Department 
of Social Services medical report.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  Consequently, there must be evidence showing a 
chronic low back disability.

The service treatment records include several complaints 
of low back pain beginning in July 1980.  It was noted on 
his discharge medical history report in April 1986 that he 
had had recurrent back pain; and thoracic strain was 
assessed in April 1986.  There were no complaints or 
findings of low back disability on medical history and 
evaluation reports in July 1986.  

The X-ray studies of the lumbar spine in January VA reveal 
degenerative disc disease; and a MRI of the lumbar spine 
in March 2004 found bulging discs.  VA treatment records 
beginning in February 2004 contain complaints of back 
disability.  

The Board finds that the medical evidence since August 2003 
is new and material evidence with respect to the claim of 
service connection for a low back disability because it 
suggests that the veteran currently has a chronic low back 
disability.  

This evidence was not previously of record, it bears directly 
and substantially upon the specific matters under 
consideration, and it raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Therefore, the 
Board finds that the veteran's claim of service connection 
for a low back condition is reopened and subject to further 
consideration.  


Service Connection Claim

Analysis

The veteran's service treatment records reveal that he had a 
contusion of the right eye in September 1979 involving a 
superficial corneal abrasion with limited choroidal 
hemorrhaging; an examination in October 1979 concluded that 
the right eye condition had healed.  Visual blurring, as a 
reaction to Norgesia-Forte, was noted in July 1980.  It was 
reported in March 1985 that material had gotten into the 
veteran's right eye.  The veteran noted having eye trouble at 
the time his April 1986 discharge medical history report.  On 
discharge examination in April 1986, visual acuity was 
corrected to 20/20, bilaterally.  

When seen in July 1986, the veteran was reported to have a 
bilateral distant vision of 20/17 and bilateral near vision 
of 20/25.  

The VA and private postservice treatment records beginning in 
August 2003 do not contain any complaint, finding or 
diagnosis of a visual defect.  

As there is no current evidence of any acquired loss of 
visual acuity that can be linked to service, all of the 
elements needed to warrant service connection for loss of 
visual acuity have not been established.  

Although the veteran's statements in favor of his service 
connection claim have been taken into consideration, it is 
now well established that, while he is competent to describe 
what he has observed, his lay statements are not competent to 
establish a medical nexus between a current medical 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, in reaching the above decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for low back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  

Service connection for an acquired loss of visual acuity is 
denied.  




REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of service connection 
for low back disability.  

While the evidence is sufficient for reopening the claim, it 
does not contain a nexus opinion to determine whether the 
veteran currently has low back disability due to service.  

Accordingly, this claim of service connection should be 
considered by the AOJ on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Additionally, the Board notes that there is medical evidence 
on file dated in March 2006 which does not appear to have 
been considered in the May 2006 Statement of the Case and is 
not accompanied by a waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2007).  

With respect to the issue of service connection for PTSD, the 
Board notes that, in determining whether service connection 
is warranted for PTSD, there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With respect to the evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The claims files contain a diagnosis of PTSD linked to 
service.  However, there is no objective evidence that the 
appellant "engaged in combat with the enemy" or credible 
supporting evidence to verify a claimed service stressor 
event.  Moreover, the veteran's statements alone are 
insufficient to verify a stressor, despite his contention 
that his records cannot be obtained because his activities 
are classified.  

Although the veteran has provided some general information on 
his service stressors, including that he accidently killed a 
child while acting as a sniper in Turkey, he has not 
currently provided sufficient evidence of a service stressor 
to allow an attempt at verification.  

Consequently, the Board finds that an attempt should be made 
to obtain as much information as possible about the veteran's 
service stressors and to verify these service stressors, if 
possible.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask her 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claims for service 
connection for low back disability and 
for PTSD.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request her to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should again take appropriate 
steps to contact the veteran in order to 
have him provide detailed information or 
statement about the claimed stressor 
events that he believes have contributed 
to the development of PTSD, to include 
the names and addresses of individuals 
who might be able to help verify his 
contentions, including his contention 
that the information in question is 
classified.  The veteran should be as 
specific as possible as to the date, 
place, and circumstances of the incident, 
and the names of any individuals 
involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims files.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims files.

4.  Because the veteran does not claim to 
have had combat with the enemy, the AOJ 
must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.  

5.  The AOJ should then schedule the 
veteran for a VA examination to 
determine the nature and likely etiology 
of his claimed psychiatric condition.  
The entire claims folders must be made 
available to the examiner in conjunction 
with this examination.   

The examination report must reflect 
review of pertinent material in the 
claims folder.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  

After reviewing the claims file and 
examining the veteran, the examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
more likelihood) that any currently 
diagnosed psychiatric disability other 
than PTSD was incurred in or aggravated 
by service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should 
identify any stressor that tends to 
support that diagnosis.  A complete 
rationale for all opinions must be 
provided.  

6.  The veteran should also be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed low 
back disorder.  The veteran's VA claims 
folders, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
must reflect review of pertinent material 
in the claims folders.  Any necessary 
tests or studies must be conducted, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has a current low back 
disability due to an injury or other 
event of his military service.  A 
complete rationale for all opinions must 
be provided.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

7.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

8.  After all indicated development has 
been completed, the AOJ should adjudicate 
the claims of service connection for a 
low back disorder and for PTSD in light 
of all the evidence of record.  The AOJ 
should take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent current law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


